Judgment Supreme Court, New York County (William A. Wetzel, J.), rendered June 10, 2008, convicting defendant, after a jury trial, of robbery in the first degree, and endangering the welfare of a child (two counts), and sentencing him to an aggregate term of 10 years, unanimously affirmed.
Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find that the remarks at issue were permissible responses to the defense summation, and that nothing in the summation deprived defendant of á fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
We perceive no basis for reducing the sentence. Concur— Andrias, J.E, Friedman, McGuire, Acosta and DeGrasse, JJ.